Citation Nr: 9900394	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  98-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1970 to November 
1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1997 decision by the RO which 
denied service connection for schizophrenia.  

The Board notes that service connection for a psychiatric 
condition was denied in a January 1971 RO decision, and an 
application to reopen the claim was denied in a November 1995 
RO decision.  The veteran did not appeal either of these 
determinations, and thus the decisions became final and the 
claim may only be reopened with new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998); Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998); Evans 
v. Brown, 9 Vet.App. 273 (1996).  Since the 1995 RO decision, 
additional evidence has been submitted.  In its April 1997 
decision, the RO reviewed the claim for service connection 
for schizophrenia on a de novo basis, apparently finding that 
new and material evidence had been submitted to reopen the 
claim.  The Board agrees that new and material evidence has 
been submitted to reopen the claim, and the present appellate 
decision is based on a de novo review.


CONTENTION OF APPELLANT ON APPEAL

The veteran contends that schizophrenia began during military 
service.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
grant of service connection for schizophrenia.  


FINDING OF FACT

The veterans schizophrenia began during active service.  


CONCLUSION OF LAW

The veterans schizophrenia was incurred in active service.  
38 U.S.C.A. § 1110, (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Air Force from June 
1970 to November 1970.  

The March 1970 examination for enlistment into military 
service noted the veterans psychiatric system was normal.  
The service medical records show that he was brought into the 
emergency room of the Air Force Base hospital in August 1970 
after being found preaching in the street.  He was noted to 
be hallucinating, withdrawn socially, and preoccupied with 
religiosity.  Psychological tests showed that the veteran was 
functioning in the average range of intelligence and that his 
capacity to structure and deal with reality has deteriorated 
markedly.  The diagnosis was simple schizophrenia.  The 
October 1970 hospital summary notes that the veterans former 
foster parent reported he had a difficult early childhood and 
later engaged in bizarre attention seeking behavior.  She 
indicated that he was able to do well in school with constant 
prodding, but had no history of psychiatric diagnoses or 
treatment.  He reportedly preached in school before service 
and did the same since entering service.  The hospital 
summary further indicates that the veteran had a poor 
prognosis in a military setting and would do better with the 
decreased stress of civilian life.  His diagnosis at hospital 
discharge was schizophrenia, simple type, chronic, moderate, 
in partial remission.  The external precipitating stress was 
identified as none, routine military duty.  His 
predisposition was noted as moderate.  It was reported that 
the disease existed prior to service and that it had not been 
aggravated by service beyond the expected progress of the 
disease.

The October 1970 medical board report shows a diagnosis of 
schizophrenia, simple type, chronic, moderate, in partial 
remission.  The board found that the approximate date of 
origin for his condition was adolescence, before service, and 
that the condition was not aggravated by service.  The board 
recommended a physical evaluation board and VA 
hospitalization.  The October 1970 physical evaluation board 
also found that schizophrenia existed prior to service 
without aggravation beyond natural progression during 
service.  In November 1970, the veteran was discharged from 
service due to the condition.

The veteran was transferred to the VA medical center (VAMC) 
in Coatesville, PA in November 1970 (the day after he was 
officially discharged from service).  The hospital admission 
summary shows he displayed no gross behavioral evidence of 
active psychosis throughout his VA hospitalization.  He was 
discharged from the VA hospital in March 1972, and the 
diagnosis was chronic undifferentiated schizophrenia.  The 
physician signing the discharge report was O.D. Miles, M.D.

On VA examination in March 1974, it was reported that history 
revealed the veteran had been an abnormal child who was 
delayed developmentally.  The veterans aunt described his 
current symptoms and described him as a religious fanatic.  
The examiner diagnosed chronic undifferentiated schizophrenic 
reaction.  

VA medical records from the 1980s and 1990s show the veteran 
receiving ongoing treatment for his psychiatric condition.  

In a May 1996 statement, Dr. Miles, the VA doctor who earlier 
treated the veteran, indicated that the  claims file had been 
reviewed and revealed evidence of the veterans preservice 
stability as well as his deterioration during military 
service.  He opined that service records implied that routine 
military duty was a causative agent bringing on or hastening 
(aggravation) the veterans schizophrenia.  

Reports dated in December 1996 and March 1997 show the 
veterans claims folder was reviewed by a board of three VA 
psychiatrists to determine if the veterans mental condition 
existed before military service and, if so, if it was 
aggravated by service.  The psychiatrists unanimously found 
that schizophrenia existed prior to his entry into service 
and the condition was not aggravated by service beyond the 
expected progress of the disease.  

II.  Legal Analysis

The veterans reopened claim for service connection for 
schizophrenia is well grounded, meaning plausible; the 
evidence has been properly developed, and there is no further 
VA duty to assist the veteran with his claim.  38 U.S.C.A. 
§ 5107(a).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability manifest in service 
existed before service will rebut the presumption.  
38 U.S.C.A. § 1111.

The evidence indicates that the veteran was not treated for 
or diagnosed as having a psychiatric disorder before service.  
He served on active duty from June to November 1970.  The 
service enlistment examination noted no psychiatric disorder, 
and thus the veteran is presumed to have been in sound mental 
health when he entered service.  In August 1970, after 
completing about two months of service, the veteran was seen 
for psychiatric symptoms and was diagnosed as having 
schizophrenia (a psychosis).  Treatment for schizophrenia 
continued for the remainder of service, in the period 
immediately following service, and since then.  Service 
department doctors concluded that the veterans schizophrenia 
preexisted service and was not aggravated by service; the 
recent opinion of Dr. Miles suggests the veterans 
schizophrenia is related to service; and the even more recent 
opinion by the board of VA psychiatrists is the same as the 
service department doctors.

While the service department doctors found that the veterans 
schizophrenia preexisted service, that opinion appears 
largely based on a weak foundation consisting of an 
uncorroborated and vague lay history (provided by the veteran 
and his foster mother) as to adjustment problems the veteran 
had when growing up.  The service department doctors did not 
review any preservice psychiatric treatment records, since 
there are none, nor did they review any other preservice 
records, such as any school counseling records.  Even if the 
history of preservice problems is accepted as reliable and 
accurate (which is questionable), the service doctors never 
explained why reported preservice behavioral problems 
reflected mental illness of psychotic proportions.  The 
recent opinion of the board of VA psychiatrists, that the 
veterans schizophrenia preexisted service, is essentially a 
conclusory adoption of the conclusory opinion of the service 
doctors.

A bare conclusion, even one written by a medical 
professional, without a factual predicate in the record, does 
not consitute clear and unmistakable evidence sufficient to 
rebut the presumption of soundess on entrance into service.  
Miller v. West, 11 Vet.App. 345 (1998).  While it appears the 
veteran had adjustment problems before service, there is no 
clear and unmistakable evidence to show a preservice 
psychosis, and the presumption of soundess on entrance into 
service is not rebutted.  A psychosis, schizophrenia, first 
became manifest during active duty and has continued to the 
present.  The Board concludes that schizophrenia was incurred 
in service, and service connection is warranted.  The 
benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), has been 
applied in reaching this decision.








ORDER

Service connection for schizophrenia is granted.  


		
	L.W. TOBIN
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the United States Court of Veterans Appeals 
within 120 days from the date of mailing of notice of the 
decision, provided that a Notice of Disagreement concerning 
an issue which was before the Board was filed with the agency 
of original jurisdiction on or after November 18, 1988.  
Veterans Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
